DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 01/07/2020. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Foreign priority. The applicant claims Domestic priority to an application filed on 12/19/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,533,860. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are the same features as the claims of the issued patent. Those features are a first and second control logic block used to emit a varying light pattern and locating a vehicle based upon those light patterns. Furthermore, a method for transmitting coordinates of a vehicle, receiving instructions from the vehicle location emitter, and causing to identifying light pattern to be activated. 


Claim Objections
Claims 1 – 3, 7 – 14, 16, and 20 are objected to because of the following informalities:  the claims contain the features computer-assisted or autonomous driving. Those concepts as known to one skilled in the art are distinctively different in operation. The computer assisted features is interpreted to mean the driver has control of the vehicle in some capacity while autonomous is interpreted to mean the driver has none. Therefore, they are two separate and distinct concepts as the applicant takes the time to state both features. Applicant is entitle to one patent for one invention and granting a patent based upon the current claim form would violate the rule of law. Thus applicant is encourage to amend the claims so as to narrow the scope of the claims to one invention.   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 14 - 20 are directed to transitory signals such as computer readable media or a set of instructions (such as a game or software per se) and are not included in the four patent eligible subject matter categories, and needs to be amended to include "a non-transitory computer readable media" if covered by the specifications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez US 2018/0348346 in view of Behm US 2012/0313792.
As per claim 1, An apparatus for computer-assisted or autonomous driving (CA/AD), comprising: 
a communication interface to receive image data from one or more video cameras located in a location vicinity of a CA/AD vehicle that emits a varying light pattern that identifies the CA/AD vehicle; (Behm paragraph 0005 teaches, “to a location based services (LBS) component 
an analyzer coupled to the communication interface to receive and analyze the image data; (Vallespi paragraph 0033 discloses, “a vehicle computing system can include an object detection system.  The object detection system can implement hybrid-based object detection by analyzing a hybrid combination of different representations of sensor data (e.g., LIDAR data).”) and 
based at least in part upon the analysis, determine a location of the CA/AD vehicle. (Vallespi paragraph 0051 discloses, “The sensor data can include information that describes the location (e.g., in three-dimensional space relative to the autonomous vehicle) of points that correspond to objects within the surrounding environment of the autonomous vehicle (e.g., at one or more times).”)
Vallespi-Gonzalez, hereinVallespi, discloses a hybrid-view lidar based object detection. Vallespi does not disclose a transmitter external from the vehicle transmitting the information to the autonomous vehicle. Behm teaches of a transmitter external from the vehicle transmitting the information to the autonomous vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Behm, et.al., into the invention of Vallespi. Such incorporation is motivated by the need to ensure accurate awareness of a vehicle.
As per claim 2, The apparatus of claim 1, wherein the analyzer, via the communication interface, is to further receive an association of a plurality of varying light patterns respectively with a plurality of CA/AD vehicles. (Behm paragraph 0021 teaches, “According to further 
As per claim 3, The apparatus of claim 1, wherein the analyzer, via the communication interface, is further to receive global positioning system (GPS) coordinates of the CA/AD vehicle; (Behm paragraph 0016 teaches, “In embodiments, the navigation system 10 comprises a GPS-based navigation device 50 that is structured and arranged to: receive data from the LBS component 20 identifying the location and type of an emergency vehicle 35 when the siren and/or emergency lights of the emergency vehicle 35 are activated; receive or determine a location of the vehicle 15, e.g., from the GPS system 40; determine the location of the emergency vehicle 35 with respect to the location of the vehicle 15, e.g., based on the received data from the LBS component 20 and the GPS system 40; and display the location and type of the emergency vehicle 35 with respect to the location of the vehicle 15 on a visual display.”) and 
wherein the analyzer is to further determine the location vicinity of the CA/AD vehicle, based upon the received GPS coordinates of the CA/AD vehicle. (Behm paragraph 0016 teaches, “In embodiments, the navigation system 10 comprises a GPS-based navigation device 50 that is structured and arranged to: receive data from the LBS component 20 identifying the location and type of an emergency vehicle 35 when the siren and/or emergency lights of the emergency vehicle 35 are activated; receive or determine a location of the vehicle 15, e.g., from the GPS system 40; determine the location of the emergency vehicle 35 with respect to the location of the vehicle 15, e.g., based on the received data from the LBS component 20 and the GPS system 40; 
As per claim 4, The apparatus of claim 1, wherein the analyzer is further to identify the one or more video cameras to capture the image data of the location vicinity. (Vallespi paragraph 0032 discloses, “More particularly, in some embodiments of the present disclosure, an autonomous vehicle can include one or more sensor systems.  Sensor systems can include one or more cameras and/or one or more ranging systems including, for example, one or more Light Detection and Ranging (LIDAR) systems, and/or one or more Range Detection and Ranging (RADAR) systems.  The sensor system can capture a variety of sensor data (e.g., image data, ranging data (e.g., LIDAR data, RADAR data, etc.).”)
As per claim 5, The apparatus of claim 1, wherein the analyzer is to analyze the received image data to: identify the varying light pattern that identifies the vehicle on the image data captured by at least a subset of the one or more video cameras; (Behm paragraph 0017 teaches, “The icon 65 representing the emergency vehicle 35 may uniquely identify the emergency vehicle type (e.g., fire, police, ambulance, etc.) based on at least one of: shape, color, alphabetic character, numeric character, and blinking pattern.  For example, the icon 65 may be representative of a fire department logo 65', a police logo 65'', an ambulance logo 65''', or any other desired logo.”) and 
calculate the location of the vehicle based upon the location of the varying light pattern within one or more video data frames for each of the subset of the one or more video cameras. (Behm paragraph 0017 teaches, “Referring to FIG. 2, the GPS-based navigation device 50 receives data from the LBS component 20 and the GPS system 40 and, based on this data, displays a street map 55 including an icon 60 representing the vehicle 15 and another icon 65 
As per claim 6, The apparatus of claim 5, wherein to calculate the location of the vehicle further includes to calculate the location of the vehicle based upon locations or orientations of the each of the subset of the one or more video cameras. (Vallespi paragraph 0051 discloses, “In particular, in some implementations, the perception system can receive sensor data from one or more sensors (e.g., one or more ranging systems and/or a plurality of cameras) that are coupled to or otherwise included within the sensor system of the autonomous vehicle.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661